DETAILED ACTION

Examiner’s Note
The Examiner acknowledges the cancelation of claims 2-3 in the amendments filed 8/5/2021.

The Examiner notes that nonelected claims 6-10, which were restricted under 35 U.S.C. 121 as set forth in paragraphs 2-4 of the action mailed 6/22/2020, have not been rejoined.  Given the issue(s) associated with the outstanding rejection set forth below, rejoinder of the non-elected claims is not appropriate at this time.  However, in the interest of compact prosecution, the Examiner notes the following issues with the non-elected claims that would be subject to objection(s) and/or rejection(s) should said non-elected claims be rejoined without prior amendments:
Claim 7, as written, would be rejected under 35 U.S.C 112(b) as the “(parts per hundreds (PHR))” recitation seems misplaced as it is unclear what the PHR is referring to.  Normally the hundreds is directed to some component that is present at 100 parts by weight, and thus it is unclear what that reference component is if it is not the recited main PSA.  Also, PHR (normally part per hindered rubber) does not appear to be a suitable acronym for “parts per hundred.”
Claim 7, as written, would be rejected under 35 U.S.C 112(b) as it is unclear if the recited “inorganic fluorescent material” is the same inorganic fluorescent material recited in 
Claim 7, as written, would be rejected under 35 U.S.C 112(b) as it is unclear if the recited “heat-expandable foaming particles” are the same heat-expandable foaming particles recited in current claim 1, or is an additional heat-expandable foaming particles distinguished from that recited in current claim 1.
Claim 7, as written, would be rejected under 35 U.S.C 112(b) as it is unclear if the recited “cross-linking agent” is the same cross-linking agent recited in current claim 1, or is an additional cross-linking agent distinguished from that recited in current claim 1.
Claim 8, as written, would be rejected under 35 U.S.C 112(b) as it is unclear from the claim limitations, and in light of the specification as originally filed, what is intended by a coating that is “comprehensive.”
Claim 9, as written, would be rejected under 35 U.S.C 112(b) as it is unclear from the claim limitations, and in light of the specification as originally filed, what is intended by a viscosity that is “relieved.”

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejections
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1 and 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a generalized inorganic fluorescent material and a generalized heat-expandable foaming particles, does not reasonably provide enablement for guidance as to any of the specific compounds and/or a class of compounds contemplated for the claimed invention.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.
Case law holds that applicant’s specification must be “commensurately enabling [regarding the scope of the claims]” Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990). Otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all compounds within the scope of claims 1-5 can be used as claimed and whether claims 1-5 meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). Upon applying this test to claims 1 and 4-5, it is believed that undue experimentation would be required because:
(a) The quantity of experimentation necessary is great since claims 1 and 4-5 read on any PSA comprising any inorganic material that fluoresces and any particles having heat-expandability and foaming properties while the specification simply reiterates the language of the claims.
	(b) There is no direction or guidance presented to one skilled in the art for determining what specific parameter(s) (absorption sensitivity, absorption cross section, etc.) of the claimed 
	(c) There is an absence of working examples demonstrating exemplary inorganic fluorescent material(s) and heat-expandable foaming particles that would provide skilled in the art with any direction towards making the claimed light detectable thermal-release PSA.
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1 and 4-5.

Response to Arguments
Applicant's arguments, see the claim amendments and pages 6-13 of the remarks filed 8/5/2021, with respect to the rejection of claims 1-5 under 35 U.S.C. 112(a) as set forth in paragraph 5 of the action mailed 5/27/2021, have been fully considered but they are not persuasive.

The Examiner respectfully acknowledges the amendments to at least current claim 1, and the Examiner further acknowledges that said amendments, and in light of said remarks, have provided sufficient limitations to the recited PSA and the recited tackifying resin.  Thus, the rejection of current claims 1 and 4-5 under 35 U.S.C. 112(a) as set forth above no longer includes the recited PSA and tackifying resin.  However, as also set forth above, the scope of the limitations of the recited inorganic fluorescent material and the recited heat-expandable foaming 
Indeed, while the Examiner concedes that the inorganic fluorescent material is currently further limited to require that the material absorb UV radiation and emit visible radiation, the scope of claims 1 and 4-5 read on any inorganic material that fluoresces via the absorption of UV radiation and the emission of visible light, and any particles having heat-expandability and foaming properties, while the specification simply reiterates the language of the amended claims; 
there is no direction or guidance presented to one skilled in the art for determining what specific parameter(s) (see above) of the claimed UV-absorbing/visible light-emitting inorganic material are necessary to make the claimed light detectable thermal-release PSA, and for determining what specific parameter(s) (see above) of the claimed heat-expandable foaming particles are necessary to make the claimed light detectable thermal-release PSA having heat-expandable foaming; 
and there is an absence of working examples demonstrating exemplary inorganic fluorescent material(s) and heat-expandable foaming particles that would provide skilled in the art with any direction towards making the claimed light detectable thermal-release PSA.
In addition, the Examiner also acknowledges the Applicant’s arguments suggesting that ANY inorganic fluorescent material having the previously noted properties would serve in its stated role, but the Examiner respectfully notes that there is nothing in the specification as originally filed that states that fact nor, as noted previously and currently, is there any data or exemplary examples demonstrating said material.  Also, the Examiner respectfully submits that the Examiner’s position is not currently directed towards the unexpected results of the claimed 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D DUCHENEAUX whose telephone number is (571)270-7053.  The examiner can normally be reached on 8:30 PM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FRANK D DUCHENEAUX/Primary Examiner, Art Unit 1788                                                                                                                                                                                                        9/16/2021